Case: 13-1685   Document: 16     Page: 1   Filed: 05/14/2014




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   NORTHWEST FARM CREDIT SERVICES, FLCA,
              Plaintiff-Appellee,

                            v.

                    GARY HIRSCH,
                  Defendant-Appellant.
                 ______________________

                       2013-1685
                 ______________________

     Appeal from the United States District Court for the
 District of Oregon in No. 1:11-CV-03156-PA, Senior Judge
 Owen M. Panner.
                  ______________________

 Before RADER, Chief Judge, LOURIE and TARANTO, Circuit
                        Judges.
 PER CURIAM.
                        ORDER
     Gary Hirsch moves for reconsideration of the court’s
 order transferring this appeal to the United States Court
 of Appeals for the Ninth Circuit.
     The court has considered Hirsch's arguments but con-
 cludes that this appeal is outside this court’s limited
 jurisdiction.
Case: 13-1685         Document: 16   Page: 2   Filed: 05/14/2014



 2                     NORTHWEST FARM CREDIT SERVICE   v. HIRSCH



       Accordingly,
       IT IS ORDERED THAT:
       The motion for reconsideration is denied.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court
 s25